Filed 11/17/22 P. v. Razon CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E079106

 v.                                                                      (Super.Ct.No. ICR17621)

 DWAYNE BERNARD RAZON,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Athena Shudde, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.




                                                             1
       Defendant and appellant Dwayne Bernard Razon appeals the Riverside County

Superior Court’s denial of his petition for resentencing made pursuant to section 1172.6

of the Penal Code.1 We affirm.

                                    BACKGROUND

       In 1995, a jury found defendant guilty of several offenses, including second degree

murder in violation of section 187. In 1996, the trial court sentenced him to a prison term

of 15 years to life.

       Defendant appealed his conviction to this court. (People v. Razon (Feb. 26, 1998,

E018625) [nonpub. opn.].) He raised several arguments, including insufficiency of the

evidence to support the jury’s conclusion that he committed provocative act murder. We

corrected an error in the abstract of judgment and affirmed the judgment in all other

respects.

       On January 1, 2019, Senate Bill No. 1437 became effective. (Stats. 2018,

ch. 1015.) That measure amended sections 188 (defining malice) and 189 (defining

degrees of murder) to limit the reach of the felony-murder rule in cases of first and

second degree murder and eliminated the natural and probable consequences liability for

murder. (Stats. 2018, ch. 1015.) The bill also added section 1172.6, which creates a

procedure for convicted murderers who could not be convicted under the law as amended

to retroactively seek relief.

       1  Section 1170.95 was renumbered as section 1172.6 without change in the text,
effective June 30, 2022 (Stats. 2022, ch. 58, § 10). For the sake of simplicity, we refer to
the provision by its new numbering. All further statutory references are to the Penal
Code.

                                             2
          In December 2020, defendant’s section 1172.6 handwritten petition to the trial

court was summarily denied without prejudice. Defendant then filed a form petition in

February 2021. The court appointed counsel for him and ordered the People to show

cause why the petition should not be granted. The People responded that defendant was

not eligible for relief because (i) the jury had not been given instructions on the felony-

murder rule or the natural and probable consequences doctrine, and (ii) the jury found

defendant guilty of provocative act murder. At the May 2021 hearing, the trial court,

relying on People v. Johnson, found defendant was ineligible for relief found because

Senate Bill No. 1437 does not apply to provocative act murder. (People v. Johnson

(2020) 57 Cal.App.5th 257, review denied Feb. 17, 2021, S266188.) Defendant

appealed.

          On appeal, defendant’s appointed appellate counsel filed an opening brief in

accordance with People v. Wende (1979) 25 Cal.3d 436, that is, the brief set forth

statements of the case and facts but did not present any issues for adjudication.

Defendant did not respond to our invitation to submit a personal supplemental brief. We

affirmed the trial court’s denial of the petition after we conducted an independent review

and found no arguable issues. (People v. Razon (Aug. 26, 2021, E077085) [nonpub.

opn.].)

          In January 2022, defendant filed another section 1172.6 petition. The trial court

appointed counsel for defendant and set the matter for a status hearing. At the hearing,

the People argued defendant’s eligibility for relief under section 1172.6 had already been



                                               3
fully litigated in May 2021, and the trial court’s dismissal at that time was affirmed by

this court. Defendant’s counsel submitted the matter, and the court denied the petition

with prejudice. Defendant appealed.

                                       DISCUSSION

       Defendant’s appointed appellate counsel has filed an opening brief that sets forth

statements of the case and facts but does not present any issues for adjudication. She

suggests this court is required to independently review the record on appeal pursuant to

People v. Wende, supra, 25 Cal.3d 436.

       Counsel presents four potentially arguable issues: (i) what procedures are

appointed counsel and the Court of Appeal required to follow when counsel determines

that an appeal from an order denying postconviction relief lacks arguable merit;

(ii) whether defendant is entitled to notice of those procedures; (iii) whether the trial court

erred when it denied defendant’s petition for relief under section 1172.6; and,

(iv) whether the trial court’s denial of appellant’s petition constituted prejudicial error.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Although we are not required to independently review the record for

potential errors in a postjudgment appeal, we exercised our discretion to do so in keeping

with our opinion in People v. Griffin (Nov. 14, 2022, E079269) ___ Cal.App.5th ___

[2022 Cal.App. LEXIS 936]. We found no arguable issues.




                                               4
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               RAMIREZ
                                                         P. J.


We concur:


McKINSTER
                       J.


FIELDS
                       J.




                                      5